Exhibit 10.3
 
REFERENCE LABORATORY SERVICES AGREEMENT
 
FOR RESEARCH SPECIMINS
 
This Reference Laboratory Services Agreement (the “Agreement”) made this
September 20, 2014, by and between The Board of Trustees of the University of
Arkansas acting for and on behalf of the UNIVERSITY OF ARKANSAS FOR MEDICAL
SCIENCES (hereinafter called “UAMS”) and SIGNAL GENETICS, INC., a Delaware
corporation (hereinafter called “LABORATORY”) with reference to the following
facts:
 
WHEREAS, UAMS operates a research laboratory to benefit the patients it services
and requires the services of a qualified reference laboratory capable of
furnishing gene array testing services;
 
WHEREAS, Signal Genetics LLC, (LABORATORY) operates a clinical laboratory in
Little Rock, Arkansas, and is engaged in the business of providing gene array
testing services and pursuant to the terms set forth herein, desires to provide
such gene array testing for research purposes to UAMS; and
 
WHEREAS, UAMS desires to engage LABORATORY-to provide gene array testing for
research purposes to UAMS; and,
 
NOW THEREFORE, UAMS and LABORATORY agree as follows:
 
1.  
TERM

 
The initial term of the Agreement shall commence September 20, 2014 and
terminate September 19, 2017 (the “Initial Term”). The written Agreement may be
renewed by agreement of the parties each year for additional twelve (12) month
terms (each a “Renewal Term” and together with the Initial Term, the “Term”).
The parties agree to provide written notice to the other of its intent to renew
the Agreement at least sixty (60) days prior to the expiration of the current
Term. Should the parties fail to exercise this renewal, this Agreement will
extend on a month-to-month basis as long as the parties continue to perform
their obligations under the current Agreement.
 
2.  
TERMINATION

 
2.1  
UAMS has the right to terminate this Agreement immediately, without payment of
termination fee or penalty, in the event of LABORATORY’S (i) gross negligence,
(ii) willful misconduct, (iii) conviction of crimes involving moral turpitude or
illegal acts, (iv) filing by or against LABORATORY of a petition in bankruptcy
or in equity for receivership or for reorganization under the United States
Bankruptcy Code, as now or hereafter amended, which filing is not withdrawn or
vacated within thirty (30) days and/or (v) a material breach of any of its
obligations under this Agreement which breach is not cured within thirty (30)
days after receipt of written notice of such alleged breach, (vi) at will by
providing sixty (60) days written notice.

 
 
 

--------------------------------------------------------------------------------

 
2.2  
LABORATORY has the right to terminate this Agreement, without payment of
termination fee or penalty, in the event of UAMS’s (i) gross negligence, (ii)
willful misconduct, (iii) conviction of crimes involving moral turpitude or
illegal acts, (iv) filing by or against UAMS of a petition in bankruptcy or in
equity for receivership or for reorganization under the United States Bankruptcy
Code, as now or hereafter amended, which filing is not withdrawn or vacated
within thirty (30) days and/or (v) a material breach of any of UAMS’ obligations
under this Agreement which breach is not cured within thirty (30) days after
receipt of written notice of such alleged breach, (vi) at will by providing
sixty (60) days written notice.

 
3.  
OBLIGATIONS UPON TERMINATION.

 
LABORATORY agrees to provide UAMS with transitional services after the date of
termination on a time and materials basis as determined and agreed to by the
parties in writing. Termination shall not relieve, release or discharge either
party hereto from any obligation, debt or liability which may have accrued prior
to the termination of this Agreement, and which remains to be performed upon the
date of the termination, including but not limited to the obligation of
LABORATORY to provide the specified services to UAMS and the obligation of UAMS
to provide compensation to LABORATORY. In particular, in the event the Agreement
is terminated for any reason, UAMS will pay LABORATORY and LABORATORY will be
entitled to retain all outstanding fees for services performed by LABORATORY.
 
4.  
TESTING SERVICES

 
4.1  
LABORATORY agrees to perform the gene array testing services associated with
LABORATORY’s proprietary gene expression profile analysis [and known as MyPRS]
as are ordered by UAMS for research purposes during the Term of this Agreement.
LABORATORY will process specimens and provide all technical personnel, materials
and equipment necessary to perform the gene array test.

 
4.2  
UAMS hereby agrees that LABORATORY shall be the exclusive provider to UAMS
during the Term of the gene array testing services that are the subject of this
Agreement. LABORATORY recognizes UAMS has the right to perform the test for
research purposes; however, there is no guarantee of a minimum quantity of tests
UAMS will request from LABORATORY during the term of this agreement.

 
4.3  
Testing services shall be performed in accordance with the guidelines and
notices set forth in the then current Signal Genetics Test catalog and
applicable federal state and municipal law, including CLIA certification.

 
5.  
ADDITIONAL SERVICES

 
5.1  
Specimen Pick Up and Report Delivery - LABORATORY will provide a reference
specimen pick up and report delivery service to UAMS on an as needed basis
Monday through Friday of each week. Results will, in most cases, be available to
UAMS within [****] of the time the specimen is submitted to the LABORATORY
through secure access to Signal Genetics website.

 
 
- 2 -

--------------------------------------------------------------------------------

 
5.2  
Supplies - LABORATORY will provide, at no additional charge, routine supplies
necessary for the collection, preparation and preservation of specimens to be
submitted to LABORATORY for testing pursuant to this Agreement and to the extent
the provision of such supplies does not conflict with fraud and abuse
regulations or statutes.

 
5.3  
Consultation - LABORATORY staff shall be available to consult with UAMS by
telephone during normal LABORATORY working hours to discuss LABORATORY’S
procedures and to explain test results.

 
5.4  
Unsatisfactory Specimens and Unsatisfactory Results - If LABORATORY cannot
analyze a specimen because of improper collection or degradation in process, or
is unable to obtain satisfactory test results, LABORATORY will notify UAMS.

 
6.  
DATA INTERPRETATION

 
6.1  
Data Interpretation - UAMS shall be responsible for physician review and
interpretation of the gene array test data provided by LABORATORY (collectively,
the “Professional Services”) for gene array Tests ordered by UAMS.

 
7.  
FEES

 
7.1  
UAMS shall pay LABORATORY for the gene array test performed on a research sample
at a rate of $[****] per test (the “Fee”).

 
7.2  
LABORATORY shall invoice UAMS for the gene array tests performed on research
samples by the 5th of the month. UAMS will pay within thirty (30) days of
receipt of an invoice.

 
Invoices shall be mailed to:
Director of Clinical Trials and Regulatory Affairs
Myeloma Institute for Research and Therapy
UAMS
4301 West Markham St. Slot #815
Little Rock, AR 72205
 
With a copy to:
Chief Operating Officer
Myeloma Institute for Research and Therapy
UAMS
4301 West Markham St. Slot #816
Little Rock, AR 72205
 
 
- 3 -

--------------------------------------------------------------------------------

 
7.3  
Gene array diagnostic tests performed for clinical use are performed under a
separate agreement.

 
7.4  
If LABORATORY cannot analyze a specimen due to an insufficient quality of sample
or is unable to obtain satisfactory test results, LABORATORY will notify UAMS.
UAMS shall pay LABORATORY a minimum processing and handling fee of $[****] for
the effort and materials utilized to analyze such specimen.

 
8.  
BILLING

 
8.1  
UAMS shall be responsible for billing research grants for reimbursement of these
tests.

 
8.2  
LABORATORY shall not be responsible for any billing for tests related to
research samples and shall not bill any research subjects, their insurance, or
any third party.

 
9.  
ACCREDITATION OF TESTING SITES

 
Testing performed hereunder shall be performed at the LABORATORY’S testing
facility located in Little Rock, Arkansas or at another similar facility of
LABORATORY. The facility is and shall remain a duly licensed clinical laboratory
under applicable federal, state and municipal law.
 
10.  
CHANGE IN LAW OR REGULATION

 
The terms of this Agreement are intended to be in compliance with all federal,
state and local statutes, regulations and ordinances applicable on the date the
Agreement takes effect. Should legal counsel for either party reasonably
conclude that any portion of this Agreement is or may be in violation of such
requirements, or subsequent enactments by federal, state or local authorities,
or if any such change materially alters the amount or method of compensating
LABORATORY for testing performed for UAMS or for any other party, or materially
increases the cost of LABORATORY ‘s performance hereunder, this Agreement shall
terminate upon THIRTY (30) days notice thereof to the other party, unless within
said THIRTY (30) day period the parties agree to such modifications of the
Agreement as may be necessary to establish compliance with such authorities or
to reflect such change in compensation or cost.
 
11.  
STATUS AS AN INDEPENDENT CONTRACTOR

 
LABORATORY is, and shall at all times be deemed to be, an independent contractor
and shall be wholly responsible for the manner in which it performs the services
required of it by the terms of this Agreement. LABORATORY is entirely
responsible for compensating staff, subcontractors, and consultants employed by
LABORATORY. This Agreement shall not be construed as creating the relationship
of employer and employee, or principal and agent, between UAMS and LABORATORY or
any of LABORATORY’S employees, agents, consultants, or subcontractors.
LABORATORY and UAMS assume exclusively the responsibility for the acts of their
respective employees, agents, consultants, or subcontractors as they relate to
the services to be provided during the course and scope of their employment.
LABORATORY, its agents, employees, consultants, or subcontractors, shall not be
entitled to any rights or privileges of UAMS employees and shall not be
considered in any manner to be UAMS employees and UAMS, its agents, employees,
consultants or subcontractors, shall not be considered in any manner to be
LABORATORY employees.
 
 
- 4 -

--------------------------------------------------------------------------------

 
12.  
FORCE MAJEURE

 
LABORATORY shall not be liable for any claims or damages if such claims or
damages result or arise out of a failure or delay that is due to any act beyond
the control of the LABORATORY.
 
13.  
WARRANTY

 
LABORATORY warrants to UAMS that all services provided hereunder shall be
performed in accordance with established and recognized clinical laboratory
testing procedures and with reasonable care in accordance with applicable
federal, state, and local laws. No other warranties are made by LABORATORY. In
no event shall laboratory be responsible for any consequential or special
damages of UAMS or of any third party.
 
14.  
NON-DISCRIMINATION

 
All services provided by LABORATORY hereunder shall be in compliance with all
applicable federal and state laws prohibiting discrimination on the basis of
race, color, religion, sex, national origin, handicap or veteran status.
 
15.  
INDEMNIFICATION

 
The parties agree that each party hereto is not responsible for the negligent
acts or omissions of the agents or employees of the other party. This agreement
shall not be construed to require any party to indemnify any other party from
its negligence, acts, or omissions. The Arkansas Constitution precludes UAMS, as
a sovereign entity, from entering into agreements to indemnify any third party.
This Agreement shall not be construed as or constitute a waiver of sovereign
immunity of the State of Arkansas or its entities thereof, including UAMS; nor
shall it constitute a waiver of the legal requirements for filing a claim
against the State of Arkansas, its entities or UAMS, which must be filed with
the Arkansas State Claims Commission.
 
16.  
COMPLIANCE

 
16.1  
LABORATORY shall comply with the United States Department of Health and Human
Services, Office of Inspector General (OIG) requirements related to eligibility
for participation in Federal and State health care programs.

 
16.2  
LABORATORY and UAMS shall review all organization, employees, subcontractor
agents and physicians for eligibility against General Services Administration
and OIG Parties Excluded from Federal Programs Lists and Cumulative Sanction
Lists respectively to ensure that Ineligible Persons are not employed or
retained to provide services related to this Agreement. Ineligible Persons may
include both entities and individuals and are defined as any individual or
entity who:

 
 
- 5 -

--------------------------------------------------------------------------------

 
(a)  
Is currently excluded, suspended, debarred or otherwise ineligible to
participate in the Federal or State health care programs; or

 
(b)  
Has been convicted of a criminal offense related to the provision of health care
items or services and has not been reinstated in the Federal or State health
care programs after a period of exclusion, suspension, debarment, or
ineligibility.

 
16.3  
LABORATORY and UAMS both acknowledge that Ineligible Persons, as defined in
Section [16.2.a. and 16.2.b.], shall be excluded from providing federally and
State funded health care services covered by this Agreement. LABORATORY shall
promptly notify UAMS of any limitation or governmental action initiated against
LABORATORY that would materially affect this Agreement.

 
17.  
CONFIDENTIAL INFORMATION

 
17.1  
All information or data relating to the business or operations of any party to
this Agreement acquired by any other party hereto in connection with this
Agreement shall be treated as confidential by the acquiring party, and shall
not, unless otherwise required by law or the requirements of any accrediting
agency, be disclosed by the acquiring party without the prior written permission
of the party hereto to whom the information in question relates. This provision
shall survive termination of this Agreement.

 
17.2  
LABORATORY shall have the right to designate and make oral or published
reference to its status as a contracting laboratory in accordance with UAMS
policies. (See Administrative Guide 13.1.01.)

 
17.3  
Each of the parties represents and warrants to the other party that it will
comply with all applicable laws, rules and regulations (“Applicable Laws”),
including, but not limited to, the Health Insurance Portability and
Accountability Act (“HIPAA”) privacy regulations, the HIPAA standard
transactions and security regulations (as of the effective dates of those
regulations). Failure by either party to comply with any applicable law shall be
considered a material breach of this Agreement. Each party agrees that, upon
request of the other party, it shall provide written verification of compliance
with all applicable laws and confirm its full licensure and certification to the
extent appropriate to its then current operations.

 
 
- 6 -

--------------------------------------------------------------------------------

 
18.  
INSURANCE

 
LABORATORY shall maintain sufficient insurance coverage to enable it to meet its
obligations created by this Agreement and by law, including, without limitation,
Commercial General Liability, workers compensation and professional liability
insurance each on customary terms and conditions (including price and coverage
amounts).
 
19.  
NOTICE

 
All notices hereunder shall be in writing, dated and signed by the party giving
the same. Each notice shall be either (i) delivered in person to the address of
the party for whom it is intended at the address of such party as shown below,
or (ii) delivered to the United States Postal Service in a secure and sealed
envelope or other suitable wrapper addressed to the Party for whom it is
intended at the address of such Party as provided below, with sufficient postage
affixed, certified or registered mail, return receipt requested, (iii) sent by
facsimile with a confirmation sheet, or (iv) delivered to a nationally
recognized overnight courier service that traces any such notice. The effective
date of such notice shall be the date of delivery in the event of delivery in
accordance with (i), (iii) or (iv) and five (5) days after deposit in the U.S.
Mail in the event of delivery in accordance with (ii). The address at which any
Party hereto is to receive notice may be changed from time to time by such Party
by giving notice of the new address to all other parties hereto. The addresses
of the Parties, until changed in accordance with the foregoing, are:
 
 
UAMS:
University Of Arkansas for Medical Sciences

 
4301 West Markham Street, Mail Slot 816

 
Little Rock, AR 72205-7199

 
Attn:
Gareth Morgan, MD, PhD

 
Director, MIRT

 
 
With a Copy to:
Office of General Counsel
UAMS
4301 West Markham Street, Mail Slot 860
Little Rock, AR 72205-7199
Facsimile: (501) 686-7736

 
 
 
LABORATORY:
SIGNAL GENETICS, INC

 
5740 Fleet Street Carlsbad, CA 92008

 
Attn: Samuel D. Riccitelli

 
20.  
AMENDMENT

 
This Agreement may not be amended nor any rights hereunder waived except by an
instrument in writing signed by the parties.
 
 
- 7 -

--------------------------------------------------------------------------------

 
21.  
PAYMENT OF COSTS

 
Except as otherwise set forth herein, the parties shall each pay their own costs
incurred in negotiating this Agreement and in consummating  the transactions
contemplated hereby, including any fees or commission payable to any party
representing them in connection with arranging or negotiating this Agreement and
transactions contemplated hereby.
 
22.  
HEADINGS

 
The headings of the sections of this Agreement are for convenience or reference
only and shall not affect any of the provisions of this Agreement.
 
23.  
REFERENCES

 
References made in this Agreement, including use of a pronoun, shall be deemed
to include, where applicable, masculine, feminine, singular or plural,
individuals, partnerships or corporations.
 
24.  
GOVERNING LAW

 
This Agreement and the rights and obligations of the parties under this
agreement shall be governed by, and construed and interpreted in accordance
with, the laws of the State of Arkansas, without regard to conflict of law,
rules applied in such state. Any and all controversies, disputes, disagreements
or claims (collectively “Claims”) arising out of or relating in any way to this
Agreement shall first be attempted to be resolved by the parties.
 
25.  
ENTIRE AGREEMENT

 
This Agreement, the Exhibits and Schedules attached hereto, the other agreements
referred to herein (in each case incorporated herein by this reference) contain
the entire agreement and understanding of the parties hereto with respect to the
transactions contemplated hereby and supersede any and all prior agreement,
arrangements, and understandings, whether oral or written, between the parties.
 
26.  
BINDING EFFECT

 
This Agreement shall be binding upon and shall inure to the benefit of the
parties and, except as otherwise prohibited, their respective successors and
assigns. Nothing contained in this Agreement, or implied herefrom, is intended
to confer upon any other person or entity any benefits, rights, or remedies.
 
27.  
ASSIGNMENT

 
Neither LABORATORY nor UAMS may assign all or any portion of their respective
rights or delegate any portion of their duties hereunder without the written
consent of the other Parties; provided, however, that with sixty (60) days prior
written notice to UAMS (A) LABORATORY may collaterally assign this Agreement to
its lenders, (B) LABORATORY may assign this Agreement in whole or in part to any
direct or indirect subsidiary of LABORATORY so long as LABORATORY retains its
obligations under this Agreement and (C) LABORATORY may assign this Agreement to
the purchaser in connection with a sale of all or substantially all-of-its
asset-or equity interests.  All of the terms, provisions and conditions of this
Agreement shall be binding upon and shall inure to the benefit of the Parties
hereto and their respective successors, assigns and legal representatives. If
this Agreement is assigned by LABORATORY, UAMS shall have the right to terminate
upon providing thirty (30) days written notice to LABORATORY, its successors, or
assigns.
 
 
- 8 -

--------------------------------------------------------------------------------

 
28.  
SEVERABILITY

 
If a court of competent jurisdiction determines that any provision of this
Agreement is void, illegal or unenforceable, the other provisions of this
Agreement shall remain in full force and effect and the provisions that are
determined to be void, illegal or unenforceable shall be limited so that they
shall remain in effect to the extent permissible by law.
 
29.  
THIRD PARTY BENEFICIARIES

 
This Agreement is intended only to benefit the named parties, and there is no
intent to create any rights, interest, or benefits for any other third parties.
 
30.  
EFFECTIVE DATE

 
This Agreement shall be effective September 20, 2014.
 
 
 
 
SIGNATURE PAGE TO FOLLOW
 
 
 
 
 
- 9 -

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed in
their names as their official acts by their respective officers, each of who is
duly authorized to execute the same,
 

SIGNAL GENETICS, INC (“LABORATORY”)   UNIVERSITY OF ARKANSAS FOR MEDICAL
SCIENCES (“UAMS”)      
By: /s/ Samuel D. Riccitelli
 
 
 
 
By: /s/ Gareth Morgan
Gareth Morgan, MD, PhD
Director, MIRT
President & CEO
   
(Title)
          September 18, 2014  
September 18, 2014
(Date Accepted by Client)
 
(Date Accepted by Client)
         
THE BOARD OF TRUSTEES OF THE UNIVERSITY OF ARKANSAS ACTING FOR AND ON BEHALF OF
THE UNIVERSITY OF ARKANSAS FOR MEDICAL SCIENCES (“UAMS”)
               
By: /s/ William R. Bowes
   
William R. Bowes
Vice Chancellor for Finance
Chief Financial Officer
         
 
   
(Date Accepted by Client)



 


 
 
- 10 -

--------------------------------------------------------------------------------